DETAILED ACTION
This office action is in response to the communication received on May 2, 2022 concerning application No. 16/487,884 filed on August 22, 2019.
	Claims 1-20 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “an ultrasound scanning device adapted to be responsive to control signals initiated from the remote location to remotely enable and disable the transmission of ultrasound energy by the ultrasound probe”, examiner respectfully disagrees. [0102] of Abraham discloses the controller 210 of fig. 2 is in receipt of off/on control data which is passed to the transducer 100/225 for proper operation, “for example, to regulate the amount of power delivered to transducers for sound wave emission”, meaning the off/on function is not solely for activation of the motors but also for regulation of transmissions from the transducer included within the ultrasound probe. This can clearly be seen in fig. 2 where data line 235 bypasses the motor controls and transmits signals directly from the control unit to the transducer 225. Additionally fig. 4A shows that the on/off control is outside of the motor controls. [0098]-[0099] discloses the transducer control unit 210 in fig. 2 receives a data signal from transceiver 205 which is sent from the work station format shown in fig. 4A that is then relayed to the transducer array 225, where the signal received from the workstation at transceiver 205 is the signal initiated from the remote location. In regards to the ultrasound probe being handheld, a new reference is applied to teach the additional element that was not previously present in the claims.  

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  
Claim 16, line 1, “An method” should read “a method”,
Claim 16, line 3, “signal a remote” should read “signal to a remote”,
Claim 20, line 4, “signal a remote” should read “signal to a remote”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 is considered new subject matter not previously presented, specifically “the second signal corresponding to a disable signal instructs both the (1) disabling of the transmission of the ultrasound energy and (2) a local display of the image signal”. Fig. 2 and [0019] of the PGPUB specification discloses “a command which enables ultrasound transmission…changed to disable by another command” and a “command to enable local display of the ultrasound images…when another command disables the enable signal”, fig. 3 then specifically shows two separate enabling signals traveling from the command decoder 34 (it is understood that the same two signals would be sent to disable). No where in the disclosure discloses that a single disabling signal instructs both the disabling of the transmission of ultrasound energy and the disabling of a local display of the image signal. For these reasons the subject matter of claim 18 is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the second signal corresponding to a disable signal instructs both the (1) disabling of the transmission of the ultrasound energy and (2) a local display of the image signal”, which is considered indefinite. It is not clear to the examiner based on the wording of the claim whether the disable signal instructs both the disabling of the transmission of ultrasound energy and the disabling of a local display or disabling the transmission of the ultrasound energy and providing control of the local display. For the purpose of examination and this office action examiner interprets the claim to mean the the disable signal instructs both the disabling of the transmission of ultrasound energy and the disabling of the local display. To rectify this issue it is advised applicant amend the claim to read something similar to “…instructs both the disabling of (1) the transmission…and (2) a local display…” or “…instructs both the (1) disabling of the transmission…and (2) the disabling of a local display…”. 


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action the “communication unit” will be interpreted as circuitry that can transmit data over a cellular network of the internet (see page 11, lines 13-19 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman et al. (US 20030083563, hereinafter Katsman) in view of Pelissier et al. (US 9763644, hereinafter Pelissier) and Abraham (US 20140039277).
Regarding claim 1, Katsman teaches an ultrasound imaging system (100) for remote control of a scanning procedure (Abstract) comprising:
	an ultrasound scanning device ([0018], “ultrasound imaging system 110”) comprising an ultrasound probe ([0019], “the ultrasound imaging system 110 of the remotely controllable ultrasound imaging system 100 is preferably attached to a transducer (not shown)”) adapted to controllably transmit ultrasound energy ([0021], “the transducer transmits ultrasonic sound waves into the patient’s body”), an ultrasound image processor (130), and a communication unit (fig. 1, ultrasound data processor 130 acts as the communication unit) adapted to send image data to and receive control signals from a remote location ([0022] describes the process of sending image data from the data processor 130 to the remote terminal 165 and [0029] describes the processing of transmitting commands from the remote terminal 165 to the data processor 130 of the imaging system 110) connected to the ultrasound scanning device via a network connection ([0029], “the network connection between the ultrasound imaging system 110 and the remote terminal 165 is bi-directional”);
	an ultrasound image display unit ([0020], remote display 190) that is located at the remote location (fig. 1 shows the remote display is located within the remote terminal 165) and adapted to display the image data received from the ultrasound scanning device ([0025], “the remote display 190 preferably displays the pixel image data and the system parameter data as images”), wherein the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the transmission of the ultrasound waves from the probe into the patient’s body).
Katsman does not specifically teach the ultrasound probe is a handheld ultrasound probe and the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to remotely enable and disable the transmission of ultrasound energy by the handheld ultrasound probe. 
However,
Pelissier in a similar field of endeavor teaches the ultrasound probe is a handheld ultrasound probe (col. 8, line 3-10 discloses the ultrasound imaging device 104 is handheld and has a “form of hand-held battery-powered probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have the ultrasound probe be a handheld ultrasound probe. The motivation to make this modification is in order to improve the portability and usability of the ultrasound device, as recognized by Pelissier (col. 1, lines 21-24).
Katsman in view of Pelissier does not specifically teach the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to remotely enable and disable the transmission of ultrasound energy by the handheld ultrasound probe. 
However,
Abraham in a similar field of endeavor teaches the ultrasound scanning device is adapted to be responsive to control signals initiated from the remote location to remotely enable and disable the transmission of ultrasound energy by the ultrasound probe ([0102] discloses the controller 210 of fig. 2 is in receipt of an off/on control which is passed to the transducer 100/225 for proper operation, “for example, to regulate the amount of power delivered to transducers for sound wave emission”, meaning the off/on function is not solely for activation of the motors but also for regulation of transmissions from the transducer included within the ultrasound probe as can be seen by the data line 235 in fig. 2 that bypasses the motor controls and transmits signals directly from the control unit to the transducer 225. [0098]-[0099] disclose the transducer control unit 210 in fig. 2 receives a data signal from transceiver 205 which is sent from the work station format shown in fig. 4A that is then relayed to the transducer array 225, where the signal received from the workstation at transceiver 205 is the signal initiated from the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier to have the ultrasound scanning device be adapted to be responsive to control signals initiated from the remote location to remotely enable and disable the transmission of ultrasound energy by the ultrasound probe. The motivation to make this modification is in order for the user of the remote ultrasound probe to not have to be a skilled ultrasound technician, as recognized by Abraham ([0110]).
Regarding claim 2, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to commands sent from the remote location to control the ultrasound scanning device ([0029], “the remote data processor 170 may transmit command data back to the ultrasound data processor 130” the command data is later used to control the parameters of the ultrasound data processor 130 where the data processor is part of the scanning device and therefore the commands sent from the remote data processor 170 are controlling the scanning device).
Regarding claim 3, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 2, as set forth above, wherein the ultrasound scanning device is further adapted to be responsive to a digital command ([0029], explains that the network connection between the on-site ultrasound system and the remote system is a network connection meaning that all commands or data transferred over the network connection are considered to be digital and [0020] explains that the network connection is an internet, intranet, or wireless connection) sent from the remote location ([0029] and [0046], “a remote expert to have the same control over the functionality of the medical imaging system as the technician performing the ultrasound imaging” this includes sending controls from the remote location to control the parameters associated with the transmission of the ultrasound waves). Abraham further teaches the ultrasound scanning device is adapted to be responsive to a digital enabling command sent from the remote location to enable the transmission of ultrasound energy by the ultrasound scanning device ([0102] discloses the controller 210 of fig. 2 is in receipt of an off/on control which is passed to the transducer 100/225 for proper operation, “for example, to regulate the amount of power delivered to transducers for sound wave emission”, meaning the off/on function is not solely for activation of the motors but also for regulation of transmissions from the transducer included within the ultrasound probe as can be seen by the data line 235 in fig. 2 that bypasses the motor controls and transmits signals directly from the control unit to the transducer 225. [0097] discloses the transceiver receives a “digital data signal”).
Regarding claim 4, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 3, as set forth above.
Abraham further teaches the ultrasound scanning device (fig. 2) comprises a command decoder ([0099], transducer control unit 210) that is responsive to digital commands sent from the remote location ([0102] explains that the controller 210 receives commands (control data) and responds to those commands by passing along the commands to their appropriate destination) and adapted to determine the identity of the received commands ([0099], “controller 210 authenticates the signal…the signal may require processing in accordance with well known protocols for decompression, decryption…”, decryption being a form of decoding to determine the identity of the received command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to have a command decoder. The motivation to do this would be to decrypt the command signal if necessary, as recognized by Abraham ([0099]).
Regarding claim 6, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above.  
	Abraham further teaches a transmit controller (fig. 2, transducer control unit 210) that is coupled to the ultrasound probe (fig. 2 shows that the transceiver 210 is connected to the transducer 225) and adapted to be responsive to the reception of an enable signal initiated from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound transducer system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the transducer on/off (enable/disable)) to enable the transmission of ultrasound energy by the ultrasound probe (when the user at the remote workstation turns on the transducer they are enabling the transmission of ultrasound energy from the transducer 225). Additionally as set forth above Pelissier teaches it is well known in the art to use a handheld ultrasound probe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman to have a transmit controller that is coupled to the ultrasound probe and adapted to be responsive to the reception of an enable signal initiated from the remote location. The motivation to make this modification is in order for the user of the remote ultrasound probe to not have to be a skilled ultrasound technician, as recognized by Abraham ([0110]).
Regarding claim 7, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 6, as set forth above. Abraham further teaches the ultrasound probe further comprises a transducer array ([0099], “the transducer array 225 is linear”) adapted to transmit ultrasound energy under control of the transmit controller ([0102], “controller 210 may be in receipt of…control data which is passed to the transducer 100, 225 for proper operation”). Additionally as set forth above Pelissier teaches it is well known in the art to use a handheld ultrasound probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to have the ultrasound probe comprise a transducer array adapted to transmit ultrasound energy under control of the transmit controller. The motivation to make this modification is in order for the user of the remote ultrasound probe to not have to be a skilled ultrasound technician, as recognized by Abraham ([0110]).
Regarding claim 8, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device further comprises a radio adapted to send images to the remote location ([0040], explains that the imaging data is sent to the remote location over a high-speed network such as a wireless network, DSL or other broadband network meaning that the device has a radio) and receive control commands from the remote location ([0041], “the imaging parameters acquired at step 240 may also be transmitted back from the remote imaging system to the medical imaging system”, the parameters are commands inputted by the operator of the remote location), wherein the radio is configured to a wired or wireless connection ([0040], explains that the imaging data is sent to the remote location over a high-speed network such as a wireless network, DSL or other broadband network meaning that the device has a wireless radio).
Regarding claim 9, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a cellular network circuitry ([0081], “an intelligent device may replace the personal computer 700 including a cell phone, an intelligent I-phone, a 4G intelligent communications…” meaning the device is configured with a cellular network when one of these devices is used) adapted to send images to the remote location and receive control commands from the remote location (fig. 7A-7B and [0115] show the personal computer 700 which is configured to implement the embodiments of the disclosed invention meaning that the computer is able to transmit and receive data/controls from the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to have cellular network circuitry. The motivation for this would be to allow the local user to communicate with the remote user from remote regions, as recognized by Abraham ([0082]).
Regarding claim 10, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device is further adapted for video communication with the remote location ([0112], “primary and remote work stations may communicate with diagnostician or surgical team via a hospital server…with a console 700 for ultrasound/fiber optic internal and video camera imaging”, the remote work station is considered to be the ultrasound scanning device and the surgical team at the hospital is considered the remote location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to have video communication with the remote location. The motivation for this would be to allow the user at the hospital/remote location to have a live video feed of the patient, as recognized by Abraham ([0016]).
Regarding claim 11, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 10, as set forth above. Abraham further teaches the ultrasound scanning device further comprises a smartphone camera or a webcam ([0016], “video camera (conveniently available via a typical cell phone, intelligent device or the GHOST PC console)”, the camera available on the PC console is considered to be a webcam and the cellphone is considered the smartphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to have a smartphone camera or webcam. The motivation for this would be to allow the user at the hospital/remote location to have a live video feed of the patient, as recognized by Abraham ([0016]).
Regarding claim 12, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above, wherein the ultrasound scanning device is further adapted for audio communication with the remote location ([0034], “the technician may also transmit audio signals, or speech, to the specialist in substantially the same manner as described above”).
Regarding claim 13, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 12, as set forth above, wherein the ultrasound scanning device further comprises a loudspeaker and a microphone ([0032]-[0034] because the technician can also transmit audio to the specialist the same way the specialist can to the technician, the microphone and speaker described in [0032] would also be included in the on-site ultrasound imaging system 110).
Regarding claim 14, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound scanning device further comprises an ultrasound image acquisition program ([0115], “computer system 700 upon which at least one embodiment of the invention may be implemented” meaning that the collection of image data from the transducer is implemented from the programs stored on the computer system 700) which is adapted to be enabled or disabled from the remote location ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable), thereby enabling/disabling the imaging program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to include an imaging acquisition program that can be enabled or disabled from the remote location. The motivation to make this modification is in order for the user of the remote ultrasound probe to not have to be a skilled ultrasound technician, as recognized by Abraham ([0110]).
Regarding claim 15, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 1, as set forth above. Abraham further teaches the ultrasound probe further comprises an array transducer (fig. 2, transducer 225) and a voltage supply (fig. 2, battery power supply 224) selectively coupled to the array transducer (fig. 2 shows the battery power supply 224 is connected to the transducer 225 and [0102], “regulate the amount of power delivered to transducers” means that the power is selectively sent to the transducers)
wherein the voltage supply (fig. 2, battery power supply 224) is adapted to be selectively coupled to the array transducer under control from the remote location ([0102] explains that the controller 210 receives control signals sent from the remote location one of which is an on/off control that is sent to the transducers to control the amount of power delivered to the transducers. If the on control is sent, the power supply will transmit power to the transducers and if the off control is sent the power supply will not transmit power to the transducers. Therefore, the high voltage supply is considered to be selectively coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to include a high voltage supply that is selectively coupled to the transducer and controlled by the remote location. The motivation to apply the known technique of a high voltage supply that is selectively coupled to the transducer and controlled by the remote location as taught by Abraham to the ultrasound imaging system of Katsman in view of Pelissier and Abraham would be to allow for the predictable results of allowing the user at the remote workstation to control when imaging occurs.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsman in view of Pelissier and Abraham as applied to claim 2 above, and further in view of Fors et al. (US 20050202843, hereinafter Fors).
Regarding claim 5, Katsman in view of Pelissier and Abraham teaches the ultrasound imaging system of claim 2, as set forth above, 
	Katsman in view of Pelissier and Abraham does not specifically teach the ultrasound scanning device is further adapted to be responsive to verbal commands sent from the remote location to enable the ultrasound scanning device to transmit ultrasound energy for the scanning procedure. 
	However, 
	Fors in the same field of endeavor teaches a remote imaging device ([0024], “remote system 130 may be… an imaging system”) is further adapted to be responsive to verbal commands sent from the remote location ([0031], “the wireless communication device 110 is used to transmit commands and/or data to the remote system 130”, para. 31 further goes on to explain that the command is voice initiated) to enable the remote imaging device to transmit energy for the scanning procedure ([0056], “image acquisition, for example, may be initiated at the remote system 130 in response to the voice command”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Katsman in view of Pelissier and Abraham to be responsive to verbal commands sent from the remote location as taught by Fors. The motivation to do this would be to improve clinical workflow, as recognized by Fors ([0001], [0012, [0013]).

Claims 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20140039277) in view of Pelissier et al. (US 9763644, hereinafter Pelissier).
Regarding claims 16 and 20, Abraham teaches a method for remote control of an ultrasound scanning device (Abstract) and a non-transitory medium for the remote control of an ultrasound scanning device ([0115] and [0120] disclose the device 700 is utilized in connection with non-transitory computer readable medium) comprising instructions being executed by a processor that include: 
sending a control signal a remote ultrasound probe over a network connection ([0097] discloses the transceiver 205 receives information over a wireless local area network), wherein the remote ultrasound probe controllably either commences or disables the transmission of ultrasound energy in response to the control signal ([0102] discloses the controller 210 of fig. 2 is in receipt of an off/on control which is passed to the transducer 100/225 for proper operation, “for example, to regulate the amount of power delivered to transducers for sound wave emission”, meaning the off/on function is not solely for activation of the motors but also for regulation of transmissions from the transducer included within the ultrasound probe as can be seen by the data line 235 in fig. 2 that bypasses the motor controls and transmits signals directly from the control unit to the transducer 225. [0098]-[0099] disclose the transducer control unit 210 in fig. 2 receives a data signal from transceiver 205 which is sent from the work station format shown in fig. 4A that is then relayed to the transducer array 225, where the signal received from the workstation at transceiver 205 is the signal initiated from the remote location); and 
processing an image signal received over the network connection in response to the remote ultrasound probe transmitting ultrasound energy ([0098] discloses the transceiver 205 receives and process the received signal), the transmission of ultrasound energy commencing in response to the control signal and the disabling of the transmission of ultrasound energy occurring in response to the control signal ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable), thereby enabling/disabling the imaging program), wherein the remote ultrasound probe measures received echoes from the transmitted ultrasound energy for the generation of the image signal with an ultrasound image processor ([0096] discloses the analog to digital circuitry 214 processes the collected image data for transmission).
Abraham does not specifically teach the ultrasound probe is a handheld ultrasound probe.
However,
Pelissier in a similar field of endeavor teaches the ultrasound probe is a handheld ultrasound probe (col. 8, line 3-10 discloses the ultrasound imaging device 104 is handheld and has a “form of hand-held battery-powered probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abraham to have the ultrasound probe be a handheld ultrasound probe. The motivation to make this modification is in order to improve the portability and usability of the ultrasound device, as recognized by Pelissier (col. 1, lines 21-24).
	Regarding claim 17, Abraham in view of Pelissier teaches the method of claim 16, as set forth above. Abraham further teaches the control signal comprises two discrete signals with a first signal corresponding to an enable signal and a second signal corresponding to a disable signal ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable), thereby enabling/disabling the imaging program. Each of the on/off signals are separate discrete signals from one another).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Pelissier as applied to claim 17 above, and further in view of Anglin et al. (US 20070255115, hereinafter Anglin).
Regarding claim 18, Abraham in view of Pelissier teaches the method of claim 17, as set forth above. Abraham further teaches the second signal corresponds to a disable signal that instructs (1) the disabling of the transmission of ultrasound energy ([0102], [0108] and fig. 4 explain that the controller 210 receives data signals sent from the remote work station to the remote ultrasound system. One of the data signals includes an on/off control as shown in fig. 4A that allows the user at the remote work station to turn the system on/off (enable/disable) which disables the transmission of ultrasound energy). 
Abraham in view of Pelissier does not specifically teach the disable signal instructs the disabling of a local display of the image signal generated from the ultrasound image processor.
However,
Anglin in a similar field of endeavor teaches the disable signal instructs the disabling of a local display of the image signal generated from the ultrasound image processor (fig. 50 and [0330], [0334] disclose an “off” button 82BH for controlling the display 46AQ of the ultrasound 88I shown in fig. 49. [0326] and [0329] additionally disclose that the wireless phone 16B (remote control) turn the ultrasound display off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abraham in view of Pelissier to have the disable signal instruct the disabling of a local display of the image signal generated from the ultrasound image processor. The motivation to apply the known technique of having the disable signal instruct the disabling of a local display of the image signal generated from the ultrasound image processor of Anglin to the method of Abraham in view of Pelissier would be to allow for the predictable results of limiting the ability for the person at the ultrasound device to view the images after they have been obtained, thereby reducing the chance of an unauthorized individual from viewing the obtained images.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Pelissier as applied to claim 16 above, and further in view of Nordgren et al. (US 20100160786, hereinafter Nordgren).
Regarding claim 19, Abraham in view of Pelissier teaches the method of claim 16, as set forth above. Abraham further teaches the control signal instructs application of a high voltage to a transducer driver of the remote ultrasound probe by selectively closing and later opening a switch in a high voltage supply line of the remote ultrasound probe in response to the control signal ([0102] explains that the controller 210 receives control signals sent from the remote location one of which is an on/off control that is sent to the transducers to control the amount of power delivered to the transducers. If the “on” control is sent, the power supply line is considered to be closed and will transmit power to the transducers and if the “off” control is sent the power supply line is considered to be open and will not transmit power to the transducers. The voltage supplier is the battery power supply 224 in fig. 2).
Abraham in view of Pelissier does not specifically teach the transducer driver is in a microbeamformer of the handheld ultrasound probe.
However,
Nordgren in a similar field of endeavor teaches the transducer driver is in a microbeamformer of the handheld ultrasound probe (fig. 3 and [0031] disclose “the 1D transducer 70 is driven by…one or more microbeamformer reduction ASICs 72”) and [0007] discloses the ultrasound probe is handheld).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abraham in view of Pelissier to have the transducer driver be in a microbeamformer of the handheld ultrasound probe. The motivation to apply the known technique of having the transducer driver be in a microbeamformer of the handheld ultrasound probe of Nordgren to the method of Abraham in view of Pelissier would be to allow for the predictable results of minimizing the overall size of the ultrasound probe. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793